Case: 2:19-cv-00064-DLB-CJS Doc #: 20 Filed: 09/06/19 Page: 1 of 2 - Page ID#: 236



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  NORTHERN DIVISION
                                     AT COVINGTON

CROSSWATER CANYON, INC., and                          )
ARK ENCOUNTER, LLC,                                   )
                                                      )
                                       Plaintiffs,    )       Civil Action No.
                                                      )       2:19-cv-00064-DLB-CJS
v.                                                    )
                                                      )
ALLIED WORD ASSURANCE COMPANY                         )
 (U.S.), INC.; CERTAIN UNDERWRITERS                   )
AT LLOYD’S; HDI GLOBAL                                )
SPECIALTY SE; BLACKBOARD SPECIALTY                    )
INSURANCE COMPANY; and                                )
GENERAL SECURITY INDEMNITY                            )
COMPANY OF ARIZONA,                                   )
                                                      )
                                       Defendants.    )

                    NOTICE OF SERVICE OF INITIAL DISCLOSURES
        Defendants Certain Underwriters at Lloyd’s; HDI Global Specialty SE; Blackboard

Specialty Insurance Company; and General Security Indemnity Company of Arizona hereby notify

the Court and all parties that they have today served the Initial Disclosures required by Fed. R.

Civ. P. 26(a)(1) upon all parties to this action via electronic mail and regular U.S. Mail.

                                       Respectfully submitted,

                                       WILSON ELSER MOSKOWITZ EDELMAN & DICKER, LLP

                                       /s/ Edward M. O’Brien
                                       James M. Burd
                                       Edward M. O’Brien
                                       100 Mallard Creek Road, Suite 250
                                       Louisville, KY 40207
                                       Telephone: 502.238.8500
                                       james.burd@wilsonelser.com
                                       edward.obrien@wilsonelser.com
                                       Counsel for Defendants Certain Underwriters at Lloyd’s,
                                       Global Specialty SE, Blackboard Specialty Insurance Co.,
                                       and General Security Indemnity Company of Arizona


10104035v.1
Case: 2:19-cv-00064-DLB-CJS Doc #: 20 Filed: 09/06/19 Page: 2 of 2 - Page ID#: 237



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing was electronically filed on September
6, 2019, with the Clerk of the U.S. District Court for the Eastern District of Kentucky using the
CM/ECF system, which will send notice of filing to all counsel of record in this case.


                                     /s/ Edward M. O’Brien
                                     Counsel for Defendants Certain Underwriters at Lloyd’s,
                                     Global Specialty SE, Blackboard Specialty Insurance Co.,
                                     and General Security Indemnity Company of Arizona




                                               2

10104035v.1
